COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO.
2-08-118-CR
 
 
JOHN F. PRATHER                                                               APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
           FROM
THE 371ST DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellant John F. Prather
attempts to appeal from his conviction for theft.  The trial court=s certification states that this Ais a plea-bargain case, and [Prather] has NO right of appeal.@  See Tex. R. App. P. 25.2(a)(2), (d).  We informed Prather=s appointed counsel by letter dated April 18, 2008, that the appeal
may be dismissed unless she or any party desiring to continue the appeal filed
a response by April 28, 2008, showing grounds for continuing the appeal.  No response has been filed.  See Tex.
R. App. P. 25.2(d), 44.3.
Rule 25.2(a)(2) limits the
right to appeal in a plea bargain case to those matters that were raised by
written motion filed and ruled on before trial or to those cases where the
appellant obtained the trial court=s permission to appeal.  See Tex. R. App. P. 25.2(a)(2)(A),
(B).  According to the trial court=s certification, neither of these circumstances apply because the
certification states that there is no right to appeal.  Because the trial court=s certification affirmatively shows that Prather has no right of
appeal, we dismiss the appeal.  See Tex. R. App. P. 43.2(f); High v.
State, 115 S.W.3d 581, 582 (Tex. App.CWaco 2003, pet. ref=d).
 
PER CURIAM
PANEL D: 
HOLMAN, GARDNER, and WALKER, JJ.
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: 
May 8, 2008    




[1]See Tex. R. App. P. 47.4.